DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited “the laminated part,” in line 9. There is insufficient antecedent basis for this limitation in the claim. The claim previously introduces “a laminated film” but not a laminated part. For the purpose of examination it is assumed “the laminated part” intends to refer to the laminated film. 
Claims 2-5 depend from a rejected base claim, incorporate the indefinite language though dependency, and are rejected for the same reasons as the base claim. 
Claim 6 recites the limitation "the bending inducing part" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Drower et al. [US4069081, of record, previously cited, “Drower”] in view of Tominaga [JP2003-11225, of record, previously cited].
Drower discloses a system for manufacturing a laminated film, in which a first film and a second film are sequentially laminated to form the laminated film, the system comprising: film supplying part (11, 16) which supplies the first film (12) and the second film (17) (Figure 1, 4; column 3, lines 9-26); a bonding part which includes a first roll (15) and a second roll (14) that rotate in opposite directions, wherein the bonding part compresses the first film and the second film supplied by the film supplying part to bond the first film to the second film and form the laminated film (Figure 1, 4; column 2, lines 44-51; column 3, lines 9-26; column 4, lines 21-38); a bending inducing part (18 and 19) which supports and bends the laminated film output from the bonding part (adjustment of the rolls 18 and 19 as indicated by arrows F all the laminate to stay in contact with roll 15 and bend the laminate to the roll 15; column 4, lines 39-60). Drower discloses the second roll (14) shifts in a direction along a circumference of a virtual circle having a 
Drower discloses a portion of the laminated film supported by the bending inducing part (18 and 19) is parallel to a virtual horizontal line passing though a roll nip between the first and second roll.  Drower discloses position of the rollers (18 and 19) are adjustable vertically (in the direction of the arrows in the Figures) which appear to suggest the laminate film passing though the rollers (18 and 19) would be spaced part from the virtual line. However it’s unclear from the disclosure of Drower if the laminted film would be both spaced part and parallel to the virtual line passing though the roll nip between the first and second rollers. 
Tominaga discloses a system.  Tominaga discloses laminating rollers (3, 4) and a bending inducing part (6, or 5 and 6) which supports and bends the laminated film output from the bonding part (3,4) (Figure 1, 4; paragraphs 0033-35). Tominaga discloses the bending inducing part (6, 5 and 6) is vertically shifted by a distance “h” from a virtual horizontal line passing though a roll nip between the rolls (3 and 4). The vertically shifted bending inducing part (6, 5 and 6) results in the laminated film being parallel to and spaced apart from the virtual horizontal line (Figures 1 and 4).

With respect to claim 2, Drower discloses a system where a virtual circle can be divided into two regions by a virtual vertical line passing through a rotation center of the first roll (15), wherein one of the two regions is adjacent to the film supplying part and the second roll is shiftable in the one region adjacent to the film supplying part to control the bending of the laminated film (roll 14 is capable of shifting toward the supplying part; column 4, lines 21-60). 
With respect to claim 3, Drower the bending inducing part is vertically shiftable with respect to a virtual horizontal line passing between the first roll and the second roll (rolls 18 and 19 are movable in the direction F; column 4, lines 39-60). 
With respect to claim 4, Drower discloses a rotation center of the second roll (14) is located within a range of a < R1, in which a is a shortest distance between a virtual vertical line passing through a rotation center of the first roll and R1 is a diameter of the first roll (the second roll 14 is movable by horizontal positon adjustment that will satisfy the claimed range; column 4, lines 39-60).  
With respect to claim 5, Drower discloses a third roll (111) which is spaced apart from the second roll in a direction adjacent to the bending inducing part along the circumference of the virtual circle (column 5, lines 45-65). 

Drower discloses a portion of the laminated film supported by the bending inducing part (18 and 19) is parallel to a virtual horizontal line passing though a roll nip between the first and second roll.  Drower discloses position of the rollers (18 and 19) are adjustable vertically (in the direction of the arrows in the Figures) which appear to suggest the laminate film passing though the rollers (18 and 19) would be spaced part 
Tominaga discloses a method of laminating.  Tominaga discloses laminating rollers (3, 4) and a bending inducing part (6, or 5 and 6) which supports and bends the laminated film output from the bonding part (3,4) (Figure 1, 4; paragraphs 0033-35). Tominaga discloses the bending inducing part (6, 5 and 6) is vertically shifted by a distance “h” from a virtual horizontal line passing though a roll nip between the rolls (3 and 4). The vertically shifted bending inducing part (6, 5 and 6) results in the laminated film being parallel to and spaced apart from the virtual horizontal line (Figures 1 and 4).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Drower by shifting the rollers (18 and 19) resulting in the laminated film being parallel to and spaced apart from the virtual horizontal line passing though the nip as taught by Tominaga in order to accurately control the curl of the laminated film and thereby improve the quality of the final laminated product. 
With respect to claim 7, Drower discloses virtual circle is divided into two regions by a virtual vertical line passing through a rotation center of the first roll, wherein one of the two regions is adjacent to the film supplying part and the second roll (14) is shiftable in the one region adjacent to the film supplying part (Figures 1, 4). 
With respect to claim 8, Drower discloses rollers (18, 19) that are vertically shiftable (in direction F) with respect to a virtual horizontal line passing between the first roll and the second roll (rolls 18 and 19 are movable in the direction F; column 4, lines 39-60).
.  
Response to Arguments
Applicant’s arguments, filed 12/15/20, with respect to the rejection under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new claim language added in the amendment.
Applicant’s arguments, filed 12/15/20, with respect to the rejection under 35 USC 102 in view of Osada have been fully considered and are persuasive.  The rejection in view of Osada has been withdrawn. 
Applicant’s arguments, filed 12/15/2020, with respect to Drower is partially persuasive.  Therefore, the rejection under 35 USC 012 in view of Drower has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Drower and Tominaga. 
Drower discloses the rollers (18 and 19) are movable in the direction shown in the Figures.  Drower discloses precise control over the curl of the laminated film can be provided by the shifting of the rollers (18 and 19) (column 4, lines 21-60).  Drower appears to suggest, but it’s not clear from the disclosure and Figures of Drower if shifting of the rollers (18 and 19) would result in the laminated film being parallel to and 
Applicant’s arguments directed toward Tominaga are not persuasive.  Applicant asserts Tominaga does not teach a bending inducing unit that controls a bending of the laminated film such that the laminated film is parallel to and spaced apart from a virtual horizontal line passing though a roll nip.  This is precisely what Tominaga teaches. Tominaga also provides evidence that a vertical shift of the rollers (18 and 19) of Drower would result in this claim feature. Tominaga discloses a bending inducing unit (6 or, 5 and 6) that controls a bending (paragraphs 0034-35) of the laminated film such that the laminated film is parallel to and spaced apart (by a distance h) from a virtual horizontal line (L) passing though a roll nip (Figures 1 and 4). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
February 11, 2021